*328OPINION.
Smith:
Petitioner claims deductions on account of the alleged losses enumerated under section 214(a) (4) of the Revenue Act of 1918, which provides for the deduction of “losses sustained during the taxable year and not compensated for by insurance or otherwise, if incurred in trade or business.”
The evidence sustains the contention of the petitioner with respect to the losses claimed to have been sustained except that referred to in finding (3) above. The evidence does not show when the Theo. Photiades Corporation became insolvent and when the petitioner’s shares of stock became worthless. The petitioner tried to force the son of his business associate, who had guaranteed him against loss in this investment, to make good his guarantee in 1919. This the individual refused to do and the petitioner was advised by the attorney that he had no case against the individual. So far as the record shows the loss may have been sustained many years prior to 1919.
The other losses shown by the findings of fact are deductible from gross income as indicated.
Judgment will be entered on 15 days’ notice, v/nder Rule 50.
Considered by Littleton, Trussell, and Love.